253 Ga. 416 (1984)
320 S.E.2d 760
IN THE MATTER OF THOMAS C. BIANCO.
SUPREME COURT DISCIPLINARY NO. 314
Supreme Court of Georgia.
Decided October 12, 1984.
Omer W. Franklin, Jr., General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
Mr. Bianco was charged with violation of Disciplinary Standards Nos. 4, 44, 63, 65 & 68 of Bar Rule 4-102.
The Special Master found that he did not violate numbers 4 and 44 but there were serious violations of numbers 63 and 65. Standard No. 63 provides that a lawyer shall maintain complete records of all funds, securities and other property of a client coming into the possession of the lawyer and promptly render an account to his client regarding such funds. Standard No. 65 states that a lawyer shall not commingle his client's funds with his own, and shall not fail to account for trust property, including money and interest paid on the *417 client's money, if any, held in any fiduciary capacity. Violation of either of these standards may be punishable by disbarment.
The Special Master further stated in his findings that he had not considered any of the exhibits which were to be sealed at the hearing and passed directly to the State Disciplinary Board. The Special Master made no recommendation other than that these other matters which were sealed be considered by the State Disciplinary Board.
The State Disciplinary Board adopted the finding of facts and the conclusion of law of the Special Master. However, the Board also concluded from the review of the record that Mr. Bianco also violated Standard No. 68 which deals with a lawyer against whom a complaint has been filed failing to respond in accordance with the State Disciplinary Board rules.
The State Disciplinary Board recommended that Thomas C. Bianco be disbarred. This Court hereby adopts the recommendation of the State Disciplinary Board.
It is ordered that Thomas C. Bianco be disbarred from the practice of law in the State of Georgia and his name be stricken from the roll of attorneys.
Mr. Bianco has two additional disciplinary actions, State Supreme Court Docket Nos. 315 and 351, pending before this court. In view of the disbarment in this case, we refer these proceedings back to the State Disciplinary Board.
All the Justices concur.